Exhibit 10.1
CHANGE IN CONTROL AGREEMENT
     This Agreement, effective as of the 1st day of January, 2011 (“Effective
Date”), is by and between                      (“Executive”) and Furniture
Brands International, Inc. and any successor to its business and/or assets
(“Company”).
     WHEREAS, the Company considers it essential to the best interests of the
Company that its key employees be encouraged to remain with the Company and to
devote full attention to the Company’s business in the event that any third
party expresses its intention to take action which could result in a change in
control of the Company; and
     WHEREAS, Executive serves as a key employee of the Company;
     NOW, THEREFORE, to encourage Executive’s continued, undivided attention,
dedication and services to the Company and the availability of Executive’s
advice and counsel notwithstanding the possibility, threat or occurrence of a
change in control of the Company, and to induce Executive to remain in the
employ of the Company, and for other good and valuable consideration, the
adequacy and sufficiency of which are hereby acknowledged, the Company and
Executive agree as follows:
     1. Term of Agreement. The term of this Agreement shall commence on the
Effective Date and shall end on December 31, 2011, and shall continue in effect
for successive periods of one year thereafter unless either the Company or
Executive gives written notice of intent to terminate the Agreement at least
three (3) months prior to the expiration of the then-current term of this
Agreement.
     2. Definitions. As used herein, the terms identified below shall have the
meanings indicated:
          (a) “Benefits” means all Company provided benefits that are made
available to all employees of the Company for participation.
          (b) “Board” means the Company’s Board of Directors.
          (c) “Change in Control” means
               (1) an acquisition by an individual or entity of 35% of the
outstanding common stock or voting power of the Company,
               (2) a contested change of a majority of the non-employee member
of the Board of the Company,
               (3) the consummation via execution of a final written agreement
for merger, sale, acquisition, or other such transaction where the shareholders
of the Company

 



--------------------------------------------------------------------------------



 



immediately prior to such transaction do not own 60% of the outstanding common
stock of the Company immediately following such transaction, or
               (4) shareholder approval of a complete dissolution of the Company
(excluding bankruptcy).
          (d) “Cause” means: (i) engaging by Executive in willful misconduct
which is materially injurious to Company; (ii) conviction of Executive by a
court of competent jurisdiction of, or entry of a plea of nolo contendere with
respect to a felony; (iii) engaging by Executive in fraud, material dishonesty
or gross misconduct in connection with the business of Company; (iv) engaging by
Executive in any act of moral turpitude reasonably likely to materially and
adversely affect Company or its business; or (v) Executive’s current chronic
abuse of or dependency on alcohol or drugs (illicit or otherwise). No act or
omission of Executive shall be “willful” if conducted in good faith or with a
reasonable belief that such conduct was in the best interests of the Company. No
termination shall be for “Cause” unless approved by a resolution of a majority
of the members of the Board after reasonable prior notice to Executive and an
opportunity to appear (with the assistance of counsel) before the Board.
          (e) “Code” means the Internal Revenue Code of 1986, as amended, and
the regulations and other guidance promulgated by the Treasury Department and
the Internal Revenue Service thereunder.
          (f) “Constructive Termination” shall mean Executive’s voluntary
termination of employment with the Company as a result of:
               (1) a material diminution in Executive’s title, authority, duties
or responsibilities, or a change in Executive’s supervisory reporting
relationship within the Company;
               (2) a change, caused by the Company, in geographic location
greater than 50 miles of the location at which Executive primarily performs
services for the Company on the Effective Date; or
               (3) a material reduction in Executive’s base pay or incentive
compensation.
No voluntary termination by Executive shall constitute a “Constructive
Termination” unless Executive shall have given (x) notice of the proposed
termination due to Constructive Termination, with particulars, to the Company
not later than 90 days following the initial occurrence of the condition above
forming the basis for such termination and (y) the Company an opportunity for 30
days after such notice within which to remedy such condition, in which such
condition is not remedied.
          (g) “Gross Up Payment” shall have the meaning as set forth in
Section 7.

2



--------------------------------------------------------------------------------



 



          (h) “Qualifying Termination” shall have the meaning as set forth in
Section 4.
          (i) “Severance Payment” shall mean any severance pay or benefits under
any other severance program or plan of the Company or any affiliate, including
the Company’s Executive Severance Plan, payable to Executive at the same time as
amounts payable under this Agreement.
          (j) “Specified Employee” means any employee of the Company and its
Affiliates that the Company determines is a Specified Employee within the
meaning of Section 409A of the Code. The Company shall determine whether an
employee is a Specified Employee by applying reasonable, objectively
determinable identification procedures established by the Board (or a committee
thereof) from time to time in accordance with Section 409A of the Code. For this
purpose, an “Affiliate” is any person or entity with whom the Company would be
considered a single employer under Sections 414(b) or 414(c) of the Code.
          (k) “Termination of Employment” and any similar term used in this
Agreement means separation from service with the Company and its affiliates
(generally 50% common control with the Company), as defined in IRS regulations
under Section 409A of the Code (generally, a decrease in the performance of
services to no more than 20% of the average for the preceding 36-month period,
and disregarding leave of absences up to six (6) months where there is a
reasonable expectation the Executive will return).
          (l) “Termination Factor” means a factor equal to ___.
     3. Stock Rights. In the event of a Change in Control, Executive’s
non-qualified stock options, incentive stock options, stock appreciation rights,
restricted stock, performance shares, performance units, and restricted stock
units granted by the Company which are outstanding on the date of the Change in
Control, shall vest and be exercisable pursuant to the terms of the awards and
underlying plans.
     4. Qualifying Termination. The benefits only become payable under
Sections 5 and 6 below if Executive experiences a “Qualifying Termination.” A
“Qualifying Termination” shall mean Executive’s Termination of Employment (i) by
the Company other than for Cause; or (ii) by the Executive for Constructive
Termination; provided that Termination of Employment occurs during the period
commencing on the date of the Change in Control and ending on the second
anniversary thereof.
     5. Severance Benefits. Upon the occurrence of a Qualifying Termination,
Executive shall be entitled to receive the severance benefits described in this
Section 5, subject to applicable deductions for customary withholdings
including, without limitation, federal and state withholding taxes and social
security taxes. Notwithstanding the preceding, the benefits described in this
Section 5 and in Section 6 shall be reduced by any Severance Payment.

3



--------------------------------------------------------------------------------



 



          (a) All previously earned and accrued but unpaid base salary up to the
date of Executive’s Termination of Employment, which shall be paid within
30 days following Executive’s Termination of Employment.
          (b) An amount equal to the Termination Factor multiplied by the sum of
(i) Executive’s annual base salary as of the date of Executive’s Termination of
Employment; and (ii) Executive’s target annual bonus amount under the Company’s
Short-Term Incentive Plan with respect to the year in which the Termination of
Employment occurs. Subject to Section 11 concerning payments to a Specified
Employee, such amount shall be paid within 30 days following Executive’s
Termination of Employment and the Company’s receipt of an executed Release in
accordance with Section 17; provided, that if the maximum 90 day period spans
two tax years, the payment will be made no earlier than the first day of the
second tax year.
          (c) A prorated annual incentive bonus with respect to the fiscal year
of the Company during which the Termination of Employment occurs, the amount of
which shall be equal to the amount of the annual bonus, if any, that would be
due under the Company’s Short-Term Incentive Plan (or successor plan) had
Executive still been employed through the end of such fiscal year, multiplied by
a fraction, the numerator of which is the number of days in such fiscal year
prior to the date of Termination of Employment and the denominator of which is
365, payable at the time such annual bonus would have been paid in accordance
with the terms of the Short-Term Incentive Plan had Executive remained employed
through the date of such payment.
          (d) In the event that Executive’s Termination of Employment occurs
18 months or more after the commencement of a three-year performance period
under the Company’s Long-Term Incentive Plan and prior to the end of such
performance period, and Executive is a participant in such plan for such
performance period, Executive shall be entitled to receive a payment equal to
the pro-rata portion (determined as of the date of Termination of Employment) of
the cash payment, if any, that would have been payable to Executive under the
terms of the Company’s Long-Term Incentive Plan had Executive remained employed
through the end of the performance period. Such payment will be made at the same
time that the payment would have been made under the Company’s Long-Term
Incentive Plan had Executive continued employment through the end of the
applicable performance period.
          (e) Any non-qualified stock options, incentive stock options, stock
appreciation rights, restricted stock, performance shares, performance units and
restricted stock units previously granted to Executive by the Company which are
outstanding on the date of Executive’s Termination of Employment shall vest and
be exercisable or payable pursuant to the terms of the awards and underlying
plan(s).
     6. Continuation of Benefits. Executive shall receive the following benefits
upon the occurrence of a Qualifying Termination:
          (a) For the 12 months following Executive’s Termination of Employment,
Executive shall be entitled to reimbursement for the reasonable costs of
outplacement services, reasonable job hunting expenses, travel costs, and
financial counseling costs associated with employment transition not to exceed
$40,000, provided that Executive shall only be entitled to

4



--------------------------------------------------------------------------------



 



such reimbursements over and above the amount of similar reimbursements provided
to Executive under the Company’s Executive Severance Plan;
          (b) For the period of years equal to the Termination Factor multiplied
by one, Executive shall be eligible to participate in the Company’s health,
dental and vision plans under the Company’s medical plan that the Company
generally makes available to its senior executives on substantially the same
terms as an actively employed senior executive; provided that such coverage
shall be provided on an after-tax basis, meaning that the Company shall report
to the appropriate tax authorities the cost of such coverage as taxable income
to Executive.
          (c) For 12 months following Executive’s Termination of Employment,
Executive shall be eligible to continue to participate in the welfare plans;
other than health, dental and vision benefit plans, that the Company generally
makes available to its key employees on substantially the same terms as an
actively employed key employee, except that, (i) if Executive is a Specified
Employee on the date of Termination of Employment, for a period of six
(6) months following the date of Termination of Employment Executive shall pay
to the Company the premium cost of participation in such plans to the extent
required to comply with Section 409A(2)(B)(i) of the Code and Treasury
Regulation Section 1.409A-1(b)(9)(v) thereunder, and on the first day of the
seventh month following the date of Termination of Employment the Company shall
pay Executive a lump sum amount equal to such amounts so paid by him, and
(ii) Executive may not continue to participate in the Company’s Short-Term
Disability and Long-Term Disability Plans;
          (d) The Company shall indemnify Executive and hold Executive harmless
from and against any claim, loss or cause of action arising from or out of
Executive’s performance as an officer, director, or employee of the Company, or
any of its subsidiaries, or in any other capacity, including any fiduciary
capacity, in which Executive serves at the request of the Company to the maximum
extent permitted under applicable law. The Company shall cause Executive to be a
covered person, during and after termination of his employment and membership on
the board, if applicable, respecting his acts and omissions occurring during
such employment and membership, under any directors and officers liability
insurance policy (or similar policy) that it may have in effect from time to
time, and shall afford Executive all of the rights and privileges available to
covered persons in accordance with the terms of any such policy.
     7. Cap on Certain Payments by the Company/Certain Additional Payments by
the Company.
          (a) In the event that, during the period beginning on the effective
date of this Agreement and ending December 31, 2011 (“Initial Term”), (i) the
aggregate value, as determined for purposes of Section 280G of the Code, of any
payments or benefit of any type by the Company to or for the benefit of
Executive, whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise (“Payments”), would equal or exceed the
product of three and Executive’s “Base Amount” (as defined in Section 280G of
the Code), and any such Payments would be subject to the excise tax imposed by
Section 4999 of the Code, or (ii) any interest or penalties would be incurred by
Executive with respect to such excise

5



--------------------------------------------------------------------------------



 



tax (such excise tax, together with any such interest and penalties, are
hereinafter collectively referred to as the “Excise Tax”), then (A) if the value
of the Payments exceeds the product of three and Executive’s Base Amount by an
amount greater than 10% of such product, then Executive shall be entitled to
receive an additional payment (a “Gross Up Payment”) in an amount such that
after payment by Executive of the Excise Tax and any income and employment taxes
(and any interest and penalties imposed with respect thereto) imposed upon the
Gross Up Payment, Executive retains an amount of the Gross Up Payment equal to
the Excise Tax imposed upon the Payments, and (B) if the value of the Payments
does not exceed the product of three and Executive’s Base Amount by an amount
greater than 10% of such product, then, notwithstanding anything in this
Agreement to the contrary, the Payments shall be reduced to the “Reduced Amount”
(as defined below). Any Gross Up Payment due pursuant to clause (A) of the
preceding sentence shall be paid by the Company to Executive as soon as
administratively practicable but in no event later than the end of Executive’s
taxable year following the year in which Executive remits the Excise Tax to the
Internal Revenue Service.
          (b) In the event that, after the Initial Period, any Payments to or
for the benefit of Executive would equal or exceed the product of three and
Executive’s Base Amount, then, notwithstanding anything in this Agreement to the
contrary, the Payments shall be reduced to the Reduced Amount if Executive would
have a greater “Net After-Tax Receipt” (as defined below) of aggregate Payments
if Executive’s Payments were reduced to the Reduced Amount. If a reduction of
the Payments to the Reduced Amount would not result in Executive having a
greater Net After-Tax Receipt than in the absence of such reduction, Executive
shall receive all Payments to which Executive is entitled under this Agreement.
All determinations required to be made under this Section 7, including whether
and when a Gross Up Payment is required, the amount of any such Gross Up
Payment, any reductions to Payments, and the assumptions to be utilized in
arriving at such determinations, shall be made by such certified public
accounting firm in the business of performing such calculations as may be
designated by the Company (the “Consulting Firm”), which shall provide detailed
supporting calculations both to the Company and Executive. All fees and expenses
of the Consulting Firm shall be borne solely by the Company. For purposes of
reducing the Payments to the Reduced Amount where required pursuant to this
Section 7, only amounts payable under this Agreement (and no other Payments)
shall be reduced. The reduction of the amounts payable hereunder, if applicable,
shall be made by reducing the payments and benefits under the following sections
in the following order: Section 5(b), Section 5(c), Section 5(d) and
Section 5(e). For purposes hereof, “Reduced Amount” shall mean the greatest
amount of Payments that can be paid that would not result in the imposition of
the Excise Tax; and “Net After-Tax Receipt” shall mean the present value (as
determined in accordance with Sections 280G(b)(2)(A)(ii) and 280G(d)(4) of the
Code) of the Payments net of all taxes imposed on Executive with respect thereto
under Sections 1, 3101 and 4999 of the Code and under applicable state and local
laws, determined by applying the highest marginal rate under Section 1 of the
Code and under state and local laws that applied to Executive’s taxable income
for the immediately preceding taxable year, or such other rate(s) as Executive
certifies, to the reasonable satisfaction of the Company, as likely to apply to
him in the relevant tax year(s).

6



--------------------------------------------------------------------------------



 



     8. Confidential Information. Executive expressly recognizes and
acknowledges that during his employment with the Company, Executive will become
entrusted with, have access to, and gain possession of, confidential and
proprietary information data, documents, records, materials, and other trade
secrets and/or other proprietary business information of the Company that is not
readily available to competitors, outside third parties and/or the public,
including without limitation, information about (i) current or prospective
customers and/or suppliers, (ii) employees, research, goodwill, production, and
prices, (iii) business methods, processes, practices or procedures,
(iv) computer software and technology development, and (v) business strategy,
including acquisition, merger and/or divestiture strategies (collectively or
with respect to any of the foregoing, the “Confidential Information”). Executive
agrees, by acceptance of the benefits under this Agreement, to protect all
Confidential Information concerning the business activities of the Company which
was acquired in connection with or as a result of the performance of service for
the Company.
     9. Competitive Activity. For a period of years equal to the Termination
Factor times one, following the date of Executive’s Termination of Employment,
Executive shall not engage, or attempt to engage, on his own behalf or on behalf
of a third party, in any “Competitive Activity.” The term “Competitive Activity”
shall mean participation by Executive, without written consent of the Board, in
the management of any business operation of any enterprise if such operation
engages in the design, manufacture, marketing, or retail of residential
furniture in any geographic area where the Company or its subsidiaries conduct
business.
     10. At-Will Employment. The Company and Executive acknowledge that
Executive’s employment is and shall continue to be at-will, as defined under
applicable law. This Agreement is not a contract of employment and does not
guarantee Executive employment for any particular period of time. If Executive’s
employment terminates for any reason, Executive shall not be entitled to any
payments, benefits, damages, awards or compensation other than as provided by
this Agreement, or as may otherwise be available in accordance with the
Company’s established employee plans and practices or other agreements with the
Company at the time of termination.
     11. General Payment and Reimbursement Procedure. Notwithstanding anything
to the contrary in this Agreement, if Executive is a Specified Employee on the
date of Executive’s Termination of Employment, no payment of nonqualified
deferred compensation, as defined in Section 409A of the Code, that becomes
payable on account of such Termination of Employment may be made until at least
six (6) months after such Termination of Employment. Any payment otherwise due
in such six (6) month period shall be suspended and become payable at the end of
such six (6) month period with reasonable interest (as determined by the
Company) for the period of delay.
     Subject to the preceding paragraph, to the extent that Executive is
entitled to any reimbursements under this Agreement and the procedures for such
reimbursements are not otherwise set forth herein, such reimbursements shall be
made as soon as administratively practicable but in no event later than the end
of Executive’s taxable year following the taxable year in which Executive
incurred the expense giving rise to the reimbursement right.

7



--------------------------------------------------------------------------------



 



     12. General Creditor. Any and all amounts payable hereunder to Executive
shall be made from assets which shall continue, for all purposes, to be part of
the general, unrestricted assets of the Company; no person shall have nor
acquire any interest in any such asset by virtue of the provisions of this
Agreement. The Company’s obligation hereunder is an unfunded and unsecured
promise to pay money in the future. To the extent that Executive or any person
acquires a right to receive payments from the Company under the provisions
hereof, such right shall be no greater than the right of any unsecured general
creditor of the Company; no such person shall have nor acquire any legal or
equitable right, interest or claim in or to any property or assets of the
Company.
     13. Severability and Interpretation. In the event of a conflict between the
terms of this Agreement and any of the definitions or provisions in the
Company’s Executive Severance Plan, or otherwise, the terms of this Agreement
shall prevail. Whenever possible, each provision of this Agreement and any
portion hereof shall be interpreted in such a manner as to be effective and
valid under applicable law, rules and regulations. If any covenant or other
provision of this Agreement (or portion thereof) shall be held to be invalid,
illegal, or incapable of being enforced, by reason of any rule of law, rule,
regulation, administrative order, judicial decision or public policy, all other
conditions and provisions of this Agreement shall, nevertheless, remain in full
force and effect, and no covenant or provision shall be deemed dependent upon
any other covenant or provision (or portion) unless so expressed herein. The
parties hereto desire and consent that the court or other body making such
determination shall, to the extent necessary to avoid any unenforceability, so
reform such covenant or other provision or portions of this Agreement to the
minimum extent necessary so as to render the same enforceable in accordance with
the intent herein expressed.
     14. No Assignments. This Agreement shall inure to the benefit of, and be
binding upon, the Company and any successor to the Company, but neither this
Agreement nor any rights hereunder shall be assigned by Executive.
     15. Prior Agreements. Upon execution by both parties, this Agreement shall
supersede and replace all prior Change in Control Agreements and employment
agreements between the Company and Executive, and this Agreement shall
constitute the entire agreement between the parties, except as expressly
provided herein, concerning the effect of a Change in Control on the employment
relationship between the Company and Executive.
     16. Entire Agreement. This Agreement represents the entire and integrated
Change in Control Agreement between Executive and the Company and supersedes all
prior negotiations, representations and agreements, either written or oral, with
respect thereto.
     17. Waiver and Releases. In consideration of the covenants under this
Agreement and as a condition precedent to receiving any payments under this
Agreement, Executive agrees to execute a Release of all claims in such form as
requested by the Company. Such release must be executed by Executive and
returned to the Company within 60 days of Executive’s Termination of Employment
or Executive shall forfeit any payments under this Agreement.

8



--------------------------------------------------------------------------------



 



     18. Notice. All notices and other communications hereunder shall be in
writing and shall be given by hand delivery to the other party, by registered or
certified mail, return receipt requested, postage prepaid, or by overnight
courier, addressed as set forth in this Section 18 or to such other address as
may hereafter be notified by such party to the other party. Notices and
communications shall be effective at the time they are given in the foregoing
manner.

               If to Executive:
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
             If to the Company:
 
       
 
  Furniture Brands International, Inc.    
 
  Human Resources Committee    
 
  1 N. Brentwood Blvd.    
 
  St. Louis, MO 63105    
 
             With copy to: Office of the General Counsel (at the same address)

     19. Amendments and Waivers. No modification, amendment or waiver of any of
the provisions of this Agreement shall be effective unless in writing
specifically referring hereto, and signed by the parties hereto.
     20. Governing Law. The parties agree that this Agreement shall be
interpreted in accordance with and governed by the laws of the State of
Missouri, without regard for any conflict of law principles. Any action
concerning this Agreement shall be brought in a court of competent jurisdiction
in Saint Louis County, Missouri and each party consents to the venue and
jurisdiction of such courts.
     21. Headings. Section headings are provided in this Agreement for
convenience only and shall not be deemed to substantively alter the content of
such sections.
     22. Section 409A of the Code. This Agreement is intended to comply with the
requirements of Section 409A of the Code or an exemption or exclusion therefrom
and, with respect to amounts that are subject to Section 409A of the Code, shall
in all respects be administered in accordance with Section 409A of the Code.
Each payment under this Agreement shall be treated as a separate payment for
purposes of Section 409A of the Code. In no event may Executive, directly or
indirectly, designate the calendar year of any payment to be made under this
Agreement. All reimbursements and in-kind benefits, including any taxable
health, dental and vision benefits provided under this Agreement that constitute
deferred compensation within the meaning of Section 409A of the Code shall be
made or provided in accordance with the requirements of Section 409A of the
Code, including, without limitation, that (i) in no event shall reimbursements
by Company under this Agreement be made later than the end of the calendar year
next following the calendar year in which the applicable fees and expenses were
incurred, provided, that Executive shall have submitted an invoice for such fees
and expenses at

9



--------------------------------------------------------------------------------



 



least 10 days before the end of the calendar year next following the calendar
year in which such fees and expenses were incurred; (ii) the amount of
reimbursements or in-kind benefits that Company is obligated to pay or provide
in any given calendar year (other than medical reimbursements described in
Treas. Reg. § 1.409A-3(i)(1)(iv)(B)) shall not affect the reimbursements or
in-kind benefits that Company is obligated to pay or provide in any other
calendar year; and (iii) Executive’s right to have the Company pay or provide
such reimbursements and in-kind benefits may not be liquidated or exchanged for
any other benefit. If Executive dies following the date of Executive’s
Termination of Employment and prior to the payment of any amounts delayed on
account of Section 409A of the Code, such amounts shall be paid to the personal
representative of Executive’s estate within 30 days after the date of
Executive’s death.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement this
___day of ___, 2010, effective as of the date first written above.

              FURNITURE BRANDS INTERNATIONAL, INC.
 
       
 
  By:    
 
       
 
      Name:
 
      Title:
 
       
 
                  Executive

10